Citation Nr: 1107272	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  03-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating for hypertensive 
cardiovascular disease, currently rated as 30 percent disabling 
for the period prior to January 31, 2009 and 60 percent disabling 
thereafter. 

2.  Entitlement to a rating in excess of 30 percent for pes 
planus. 

3.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from February 1973 to June 
1977.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In February 2004, July 2006, and July 2008, the Board remanded 
the case for further action by the originating agency.  The case 
has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to May 4, 2007, the Veteran's 
hypertensive cardiovascular disease manifested symptoms such as 
chest pain, dizziness, and dyspnea, a workload of metabolic 
equivalents (METs) between 6 and 10, and an ejection fraction 
greater than 50 percent.

2.  For the period beginning May 4, 2007, the Veteran's 
hypertensive heart disease manifested an ejection fraction of 54 
percent and a METs workload of approximately 4 without chronic 
congestive heart failure.  

3.  The Veteran's pes planus has most nearly approximated severe 
symptoms with chronic pain, a mild loss of longitudinal arch, and 
some tenderness to palpitation.  

4.  The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful employment 
consistent with his education and industrial background.  





CONCLUSIONS OF LAW

1.  For the period prior to May 4, 2007, the criteria for a 
rating in excess of 30 percent for hypertensive cardiovascular 
disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007 (2010). 

2.  For the period beginning May 4, 2007, the criteria for a 
rating of 60 percent, but not higher, for hypertensive 
cardiovascular disease are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7007. 

3.  The criteria for a rating in excess of 30 percent for pes 
planus are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5276. 

4.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

The Veteran contends that increased ratings are warranted for his 
service-connected hypertensive cardiovascular disease and pes 
planus as these disabilities have increased in severity.  
Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities (Rating Schedule), which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability 
ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).


Hypertensive Cardiovascular Disease

Service connection for hypertensive cardiovascular disease was 
granted in an October 1994 rating decision with an initial 30 
percent evaluation assigned, effective April 25, 1994.  An 
increased 60 percent evaluation was granted in a March 2010 
rating decision, effective January 31, 2009. 

The Veteran's cardiac disability is rated as 30 percent disabling 
for the period prior to January 31, 2009 and 60 percent 
thereafter under Diagnostic Code 7007 pertaining to hypertensive 
heart disease.  Under this diagnostic code, a 30 percent rating 
is warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram or 
X-ray.  The next higher rating, 60 percent, is warranted where 
there has been more than one episode of acute congestive heart 
failure in the past year; or a workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 100 
percent rating is assigned when the Veteran manifests chronic 
congestive heart failure, or; workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

Prior to May 4, 2007, the Board finds that a rating in excess of 
30 percent is not warranted for the Veteran's hypertensive 
cardiovascular disease.  During this period, the Veteran 
manifested occasional episodes of chest pain, dizziness, and 
syncope, but there is no evidence of congestive heart failure or 
a workload between 3 and 5 METs.  In fact, upon VA examination in 
October 2006, the Veteran's METs were estimated between 6 and 10 
based on a January 2006 stress test.  The VA examiner also found 
that there was no left ventricular dysfunction and the Veteran's 
ejection fraction was preserved.  Furthermore, the Veteran's 
ejection fraction has not most nearly approximated the criteria 
associated with an increased 60 percent evaluation prior to May 
4, 2007.  His lowest ejection fraction of 54 percent was measured 
in January 2006 during a stress test, but this finding is 
consistent with the currently assigned 30 percent rating.  In 
addition, previous stress tests and echocardiograms in August 
2000, November 2001, and September 2006 demonstrated an ejection 
fraction measuring between 60 and 80 percent.  There are also no 
findings of acute congestive heart failure during this period.  
Therefore, a rating in excess of 30 percent is not warranted for 
the Veteran's hypertensive cardiovascular disease for the period 
prior to May 4, 2007. 

For the period beginning May 4, 2007, the Board finds that a 60 
percent evaluation is warranted for the Veteran's cardiac 
disability.  On May 4, 2007, the Veteran underwent a stress test 
that showed progression of his service-connected heart disease 
when compared to the January 2006 stress test results.  
Additionally, the Veteran's ejection fraction measured 50 
percent, consistent with a 60 percent rating, at the May 2007 
stress test.  The January 2009 VA examiner also estimated the 
Veteran's METs workload as 4 which is also contemplated by a 60 
percent evaluation.  

Although the evidence of record supports the assignment of a 60 
percent evaluation for the period beginning May 4, 2007, a rating 
in excess of 60 percent is not warranted.  At no time has the 
Veteran experienced chronic congestive heart failure and his MET 
workload has not most nearly approximated 3 or less.  As noted 
above, the January 2009 VA examiner the Veteran's METs as 4, but 
also found that it could be higher.  Furthermore, an 
echocardiogram showed an ejection fraction of 60 to 65 percent 
and the examiner concluded that the Veteran's hypertensive 
cardiovascular disease did not impact his ability to perform the 
activities of daily living.  As the Veteran's heart condition has 
not most nearly approximated the criteria associated with a 100 
percent rating under Diagnostic Code 7007, an increased rating is 
not warranted for the period beginning May 4, 2007.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating other than that granted above, 
but has found none.  In addition, the Board has considered the 
doctrine of reasonable doubt but has determined that it is not 
applicable to this period because the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.


Pes Planus

Service connection for flat feet was granted in an October 1994 
rating decision with an initial 10 percent evaluation assigned 
effective April 25, 1994.  The current 30 percent evaluation was 
granted in a June 1997 rating decision, effective November 12, 
1996.  

The Veteran's current 30 percent rating for flat feet was 
assigned under Diagnostic Code 5276 for rating pes planus.  A 30 
percent rating is warranted for severe acquired bilateral 
flatfoot, with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities.  A 
50 percent maximum rating is assigned for pronounced, acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo-achilles on manipulation that is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

After review of the evidence of record, the Board finds that the 
Veteran's bilateral pes planus has not most nearly approximated 
the criteria associated with an increased 50 percent evaluation 
under Diagnostic Code 5276.  The Veteran complained of chronic 
foot pain throughout the claims period, but has not manifested 
any of the specific symptoms associated with a maximum 50 percent 
evaluation.  He was tender to palpitation during VA examinations 
conducted in October 2006 and January 2009, but the pain was 
classified as mild by the October 2006 VA examiner and there are 
no findings of extreme tenderness to the plantar surface.  In 
addition, he has not manifested any significant malalignment or 
spasms of the Achilles tendons, and only mild loss of 
longitudinal arch was observed at the October 2006 and January 
2009 VA examinations.  There was also no forefoot or midfoot 
malalignment at VA examinations in July 2000 and December 2001.  
The December 2001 VA examiner characterized the Veteran's 
disability as severe, but only mild pes planus was shown on X-
rays performed in September 2006, and severe symptoms are 
contemplated by the currently assigned 30 percent evaluation.  

The Board also notes that the Veteran has several nonservice-
connected foot conditions such as hallux valgus, bunions, and 
onychomycosis.  The Veteran also has poorly controlled diabetes 
mellitus which affects his lower extremities.  He has undergone 
some treatment with a VA podiatrist during the claims period, but 
these consultations have been primarily for treatment associated 
with his nonservice-connected foot disabilities.  Similarly, 
while the Veteran has custom shoes and inserts for his feet, his 
medical records indicate that these have been provided for both 
service and nonservice-connected conditions.  In any event, the 
October 2006 VA examiner concluded that the Veteran received a 
fair benefit from his special shoes and the evidence does not 
establish that the Veteran has not had any improvement due to VA-
issued shoes and appliances.  

Finally, the Board notes that the Veteran consistently reported 
experiencing flare-ups of foot pain associated with pes planus 
that have affected his ability to walk.  During the most recent 
VA examination in January 2009, the Veteran stated that he could 
not walk for more than 20 minutes and he has reported flare-ups 
of foot pain at all the VA examinations conducted during the 
claims period.  However, the Veteran also stated to the January 
2009 VA examiner that his lungs and chronic obstructive pulmonary 
disease were the primary limiting factors regarding his walking.  
In addition, while  he had been issued ambulatory aids such as 
walkers and canes, these were used during attacks of gouty 
arthritis and not to treat symptoms of pes planus.

Thus, the evidence does not establish that the Veteran's pes 
planus most nearly approximates pronounced and a rating in excess 
of 30 percent is not warranted at any time during the claims 
period.  The Board has considered whether there is any other 
schedular basis for granting a higher rating, but has found none.  
In addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this period 
because the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra-schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's hypertensive 
cardiovascular disease is manifested by reduced heart function 
and symptoms such as chest pain, dizziness and dyspnea.  His pes 
planus manifests chronic foot pain and some malalignment of the 
foot arches.  These manifestations are contemplated in the rating 
criteria.  The rating criteria are therefore adequate to evaluate 
the Veteran's disabilities and referral for consideration of 
extraschedular rating is not warranted.



TDIU Claim

The Veteran contends that his service-connected hypertensive 
cardiovascular disease, hypertension, and pes planus have 
rendered him unemployable and entitlement to TDIU is therefore 
warranted.  VA will grant a TDIU when the evidence shows that the 
Veteran is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); 
VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular 
criteria before an award of TDIU may be granted.  If he or she 
has more than one service-connected disability, one disability 
must be rated as 40 percent or more with sufficient additional 
disability for a combined rating of 70 percent or more.  The 
Veteran's hypertensive cardiovascular disease and hypertension 
affect a single body system, i.e. the cardiovascular system, and 
are therefore considered one disability.  38 C.F.R. § 4.16(a).  
In addition, as noted above, the Board has determined that a 60 
percent rating is warranted for the Veteran's heart disease from 
May 4, 2007.  Therefore, the Veteran meets the criteria for a 
grant of TDIU from May 4, 2007, when the combined rating of his 
service-connected disabilities was 80 percent.  See 38 C.F.R. § 
4.25 (combined ratings table).

Even if the percentage requirements of a grant of TDIU are not 
met, if the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disability, the case will be referred to the Director of the VA 
Compensation and Pension Service (Director) for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The Board has an obligation 
to consider whether the case should be referred for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 
1 (2001). 

The Veteran last worked in 1996 when he was employed at a VA 
Medical Center (VAMC) for several months as part of the 
Compensated Work Program (CWT).  During the December 2001 VA 
examination, the Veteran reported that he resigned from this 
position due to service-connected pes planus.  He also stated 
during a January 2005 vocational rehabilitation consultation that 
he did not have a diploma or General Education Development (GED) 
credential.  

The central inquiry in a claim for TDIU is, "whether the 
veteran's service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  In this case, although the record contains 
evidence that the Veteran is currently unemployable, it does not 
establish that his inability to maintain gainful employment is 
due solely to service-connected disabilities.  In fact, the only 
medical opinion addressing the Veteran's employability is that of 
the January 2009 VA examiner who provided an opinion against the 
claim.  After examining the Veteran's heart and feet, the January 
2009 VA examiner concluded that the Veteran's nonservice-
connected disabilities, including a personality disorder, 
depression, seizures, and diabetes and their associated 
medications, were affecting his ability to be gainfully employed.  
With respect to the Veteran's service-connected conditions, the 
examiner found that they did not affect his activities of daily 
living and did not impact his ability to work a manual labor or 
sedentary desk job.  The examiner further noted that none of the 
Veteran's treating health care providers had indentified an 
impact to employment from his service-connected disabilities or 
their medications.

The Board has considered the statements of the Veteran that he is 
not able to work due to service-connected disabilities, but finds 
that these statements are not credible.  In May 2005, the 
Veteran's psychologist noted that some of the Veteran's behaviors 
were motivated by an attempt to increase his service-connected 
compensation.  Additionally, during a February 2005 psychiatric 
appointment, the Veteran stated that he was not looking for jobs 
as he received compensation from the government.  The January 
2009 VA examiner also noted that the Veteran's self-reports of 
being unable to work due to service-connected disabilities had no 
support in his VA treatment records.  Therefore, the Board finds 
that the Veteran's statements regarding his ability to work, 
provided in the context of his claim for compensation, are not 
credible.  

The Board finds that the preponderance of the evidence is against 
a finding that the Veteran is unemployable due solely to service-
connected disabilities.  Instead, the evidence of record 
establishes that the Veteran is unemployable due to nonservice-
connected disabilities such as various psychiatric conditions and 
diabetes.  Nonservice-connected disabilities may not be 
considered in the determination of whether the Veteran warrants 
TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  Accordingly, the benefit-of-the-doubt 
rule is inapplicable, referral for extraschedular consideration 
is not necessary, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 
3.340, 3.341.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in March 2004 and August 
2008 letters.  The Veteran also received notice regarding the 
disability-rating and effective-date elements of the claim in an 
August 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The 
current appeals originate from a rating decision that was decided 
prior to the enactment of the current § 5103(a) requirements in 
November 2000.  In Pelegrini, the Court acknowledged that where, 
as here, the § 5103(a) notice was not mandated at the time of the 
initial decision; the RO did not err in not providing such 
notice.  Rather, the Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini II, 18 Vet. 
App. at 120.  As noted above, the Veteran was provided with 
notice letters that meet the requirements of the VCAA.  
Therefore, he was "provided the content-complying notice to which 
he [was] entitled." Pelegrini II, 18 Vet. App. at 122.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations and medical opinions in response to his 
claims.

The Board also finds that VA has complied with the February 2004, 
July 2006, and July 2008 remand orders of the Board.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response 
to the Board's remands, the Veteran was provided VCAA-compliant 
notice, and available VA treatment records have been procured.  
In addition, the Veteran was provided VA examinations of his 
service-connected heart and foot disabilities in October 2006 and 
January 2009.  The case was then readjudicated in March 2010.  
Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Hypertensive cardiovascular disease warrants a 30 percent rating 
for the period prior to May 4, 2007, and a 60 percent rating 
thereafter; to this extent the claim is granted. 

Entitlement to a rating in excess of 30 percent for pes planus is 
denied. 

Entitlement to TDIU is denied.



____________________________________________
MARY GALLGAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


